    Case 2:15-cv-02451-JAM-DMC Document 42-12 Filed 10/07/19 Page 1 of 2



                             CERTIFICATE OF SERVICE


 Case Name:     Timothy Larios v. Scott                   No.    2:15-cv-02451-MCE-CMK
                L unardi, et al.



I hereby certify that on October 7, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

       1) DEFENDANTS' NOTICE OF MOTION AND MOTION FOR SUMMARY
          JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
       2) MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
          DEFENDANTS' MOTION FOR SUMMARY JUDGMENT, OR IN THE
          ALTERNATIVE, MOTION FOR SUMMARY ADJUDICATION
       3) DEFENDANTS' STATEMENT OF UNDISPUTED MATERIAL FACTS IN
          SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT OR IN
          THE ALTERNATIVE MOTION FOR SUMMARY ADJUDICATION
       4) REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS' MOTION
          FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, MOTION FOR
          SUMMARY ADJUDICATION
       5) DEFENDANTS' NOTICE OF LODGMENT IN SUPPORT OF MOTION FOR
          SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY
          ADJUDICATION
       6) DECLARATION OF SCOTT LUNARDI IN SUPPORT OF DEFENDANTS'
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, MOTION
          FOR SUMMARY ADJUDICATION
       7) DECLARATION OF LESTER JAMES IN SUPPORT OF DEFENDANTS'
          MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION
          FOR SUMMARY ADJUDICATION
       8) DECLARATION OF KYLE FOSTER IN SUPPORT OF DEFENDANTS' MOTION
          FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION FOR
          SUMMARY ADJUDICATION
       9) DECLARATION OF HELENA WILLIAMS IN SUPPORT.OF DEFENDANTS'
          MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION
          FOR SUMMARY ADJUDICATION

        lO)DECLARATION OF ROBERT J. JONES IN SUPPORT OF DEFENDANTS'
           MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION
           FOR SUMMARY ADJUDICATION
    Case 2:15-cv-02451-JAM-DMC Document 42-12 Filed 10/07/19 Page 2 of 2


       11) DECLARATION OF PETER PHURCHPEAN IN SUPPORT OF DEFENDANTS'
           MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION
           FORSUMMARY ADJUDICATION

       12) DECLARATION OF CURTIS DURA YIN SUPPORT OF DEFENDANTS'
           MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE MOTION
           FOR SUMMARY ADJUDICATION


I certify that all participants in the case are registered CMIECF users arid that service will be
accomplished by the CMIECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 7, 2019, at Sacramento, California.




              Linda Thorpe                                       Isl LINDA THORPE

                 Declarant                                             Signature
